Exhibit 10.4

ASSET PURCHASE AGREEMENT

** Certain information in this exhibit has been omitted and has been filed
separately with the Securities and Exchange Commission pursuant to a
confidential treatment request under Rule 24b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

This Asset Purchase Agreement (“Agreement”) is entered into on this 17th day of
March, 2006 by and between New Horizons Computer Learning Center of Hartford,
Inc., a Delaware corporation (“Seller”), and NHCLC-Hartford, L.L.C., a Delaware
limited liability company (“Buyer”).  Buyer and Seller are hereinafter sometimes
individually referred to as a “Party” or collectively as the “Parties”.

WHEREAS, Seller wishes to sell to Buyer substantially all of its assets related
to its computer training business located in Hartford, Connecticut (the
“Business”), which includes the assets set forth on Exhibit “A” (the “Assets”)
and Buyer’s assumption of liabilities set forth on Exhibit “B” (the “Assumed
Liabilities”); and

WHEREAS, Buyer desires to acquire the Assets and assume the Assumed Liabilities
from Seller; and

WHEREAS, concurrent with the transaction described in this Agreement, Buyer
desires to become a franchisee of New Horizons Franchising Group, Inc.
(“Franchisor”) in Hartford, Connecticut, it being understood that Franchisor is
an affiliate of Seller.

NOW, THEREFORE, in consideration of the covenants and agreements contained
herein, the Parties agree as follows:

1.                                      Purchase of Assets; Excluded Assets;
Closing Date:

(a)                                  Pursuant to the terms and subject to the
conditions set forth in this Agreement, Seller hereby agrees to sell, grant,
transfer, convey, assign and deliver the Assets to Buyer free and clear of all
Liens (as defined in Section 5(c) below) as of the close of business on April
30, 2006 (as such date may be amended by written agreement of the parties, the
“Closing Date”), and subject to fulfillment of each of the conditions set forth
in Section 4 below.  The Assets shall include, without limitation, certain
identified prepaid assets, furniture and fixed assets, inventory, license fees
and deposits, accounts receivable, certain employee obligations, any consumer
business, customer lists and certain computer hardware and software associated
with the Business, all of which are set forth on Exhibit “A”.

(b)                                 The Assets shall not include supply
agreements between Franchisor and [********], [********], [********] and
[********].  Notwithstanding the foregoing, Buyer shall be entitled to deliver
training under the agreements set forth in the preceding sentence in its
capacity as a New Horizons franchisee.  The Parties acknowledge and agree that,
other than as otherwise expressly stated in this Agreement, no other assets,
personal or real property of Seller is included in this transaction, including
but not limited to, non-scheduled lease obligations, services previously
provided by the regional office of Seller’s affiliate such as accounting,
payroll, legal or other similar services, and assets of any of Seller’s
affiliates.


--------------------------------------------------------------------------------


2.                                      Consideration:  In consideration for the
transfer of the Assets, Buyer shall, on the Closing Date:

(i) pay to Seller, via wire transfer or cashier’s check, the sum of $125,000.00.

(ii) execute a standard ten (10) year franchise agreement with Franchisor for
the Hartford, Connecticut territory (the “Franchise Agreement”) and shall remit
all fees to Franchisor which are typically associated with such Franchise
Agreement, such as the payment of customary monthly royalties, advertising fees
and a $75,000 initial franchise fee, which initial franchise fee shall be
payable on the Closing Date in addition to the consideration set forth in
Section 2(i) above.

(iii) assume the Assumed Liabilities which are set forth on Exhibit “B”,
including the Training Obligations as defined in Section 7, below. Other than
such Assumed Liabilities, Buyer shall not assume, nor have any liability or
obligation, direct or indirect, absolute or contingent for, any liability or
obligation of the Seller (the “Excluded Liabilities”). Without limiting the
foregoing, the Excluded Liabilities include (A) any debt of Seller to
Franchisor; (B) any liability or obligation in respect of any litigation arising
out of the conduct of the Business by Seller prior to the Closing Date.

3.                                      Taxes; Access to Assets:  Buyer shall be
solely responsible for the payment of any and all taxes, excise and other
governmental charges or fees, if any, which are payable in connection with the
purchase of the Assets.  As of the Closing Date, Buyer shall be entitled to full
access to the Assets located at Seller’s facility at 839 Marshall Phelps
Windsor, Connecticut  06095 (the “Hartford Facility”).

4.                                      Conditions Precedent to Closing;
Covenants; Extension of Closing Date:

(a)                                  Immediately upon the execution of this
Agreement, Buyer shall submit an application to the Connecticut Department of
Higher Education, Board of Governors for Higher Education (“DHE”) in accordance
with Section 10a-22k-3 of the Regulations for Approval of Private Occupational
Schools requiring certification promulgated by the DHE and seek a certificate of
authorization to operate the Business.  Buyer shall use commercially reasonable
efforts to expedite the approval process, including providing all reasonably
required information to the DHE and paying any necessary fees associated with
such approval.

(b)                                 The obligation of Buyer to consummate the
transactions contemplated by this Agreement on the Closing Date is subject to
the satisfaction of all of the following conditions, any of which may be waived
in writing by Buyer:

(i)                                     All representations and warranties made
by Seller in this Agreement shall be true and correct in all respects on the
Closing Date, with the same force and effect as if they had been made on and as
of such date. Seller shall have performed and complied in all respects with all
of their obligations under this Agreement which are to have been performed or
complied with on or prior to the Closing Date

2


--------------------------------------------------------------------------------


(ii)                                  Seller shall have received all third party
approvals, authorizations, consents or waivers which may be required by Seller
to consummate the transactions contemplated herein.

(iii)                               All of the Assets shall be owned free and
clear of all Liens.

(iv)                              There shall not be any litigation, action,
suit, claim, proceeding, order, investigation or inquiry pending or threatened
before any court or quasi-judicial or administrative agency to, or pursuant to
which a judgment, order, decree, stipulation, injunction or charge could be
entered which would: (i) enjoin or prevent the consummation of the transactions
contemplated in this Agreement, (ii) cause any of the transactions contemplated
in this Agreement to be rescinded following consummation, or (iii) adversely
affect the right of Buyer to own, operate or control the Business and the
Assets.

(v)                                 The lease for the Hartford Facility shall
have been assigned to Buyer on such terms as are mutually acceptable to Buyer
and Seller.  Seller shall have obtained and delivered to Buyer an estoppel
certificate and consent executed by the landlord of the Hartford Facility,
certifying the lease and all amendments thereto and stating, among other things,
that (i) the lease is in full force and effect, (ii) there are no uncured
defaults thereunder, (iii) the date through which rent or any other applicable
payments thereunder has been paid, and (iv) the amount of any security deposit
held thereunder.  The form and content of the estoppel certificate and consent
shall be satisfactory to Buyer.

(vi)                              The DHE shall have issued the approval
referenced in Section 4(a) above to the Buyer.

(c)                                  The obligation of Seller to consummate the
transactions contemplated by this Agreement on the Closing Date is subject to
the satisfaction of all of the following conditions, any of which may be waived
in writing by Seller:

(i)                                     All representations and warranties made
by Buyer in this Agreement shall be true and correct in all respects on the
Closing Date, with the same force and effect as if they had been made on and as
of such date. Buyer shall have performed and complied in all respects with all
of its obligations under this Agreement which are to have been performed or
complied with on or prior to the Closing Date.

(ii)                                  Buyer shall have received all third party
approvals, authorizations, consents or waivers which may be required by Buyer to
consummate the transactions contemplated herein.

(iii)                               There shall not be any litigation, action,
suit, claim, proceeding, order, investigation or inquiry pending or threatened
before any court or quasi-judicial or administrative agency to, or pursuant to
which a judgment, order, decree, stipulation, injunction or charge could be
entered which would: (i) enjoin or prevent the consummation of the transactions
contemplated in this Agreement, or (ii) cause any of the transactions
contemplated in this Agreement to be rescinded following consummation.

3


--------------------------------------------------------------------------------


(iv)                              The lease for the Hartford Facility shall have
been assigned to Buyer on such terms as are mutually acceptable to Buyer and
Seller.

(v)                                 The DHE shall have issued the approval
referenced in Section 4(a) above to the Buyer.

(d)                                                         On the Closing Date:

(i)                                     Buyer shall deliver the purchase price
for the Assets to Seller;

(ii)                                  Seller shall execute the Bill of Sale
which is attached hereto as Exhibit “C” and shall deliver the Assets to Buyer;

(iii)                               Buyer and Franchisor shall execute the
Franchise Agreement;

(iv)                              An executive officer of Seller shall execute
and deliver to Buyer a certificate, dated the Closing Date, to the effect that
(i) representations and warranties made by Seller in this Agreement are true and
correct in all respects on the Closing Date, with the same force and effect as
if they had been made on and as of such date, and (ii) Seller has performed and
complied in all respects with all of its obligations under this Agreement which
are to have been performed or complied with on or prior to the Closing Date.

(v)                                 An executive officer of Buyer shall execute
and deliver to Seller a certificate dated the Closing Date, to the effect that
(i) representations and warranties made by Buyer in this Agreement are true and
correct in all respects on the Closing Date, with the same force and effect as
if they had been made on and as of such date, and (ii) Buyer has performed and
complied in all respects with all of its obligations under this Agreement which
are to have been performed or complied with on or prior to the Closing Date.

(vi)                              The Parties shall execute and deliver to each
other such other documents and instruments as are contemplated in this Agreement
or as they may reasonably request in order to effectuate the purpose or intent
of this Agreement.

(e)                                  Except as set forth below, effective as of
the Closing Date, Buyer agrees to refrain from soliciting, recruiting or hiring
any employees of Seller or any of Seller’s affiliates for so long as the
Franchise Agreement remains in effect.  The foregoing restriction shall apply to
any current or future employees of Seller or any of Seller’s affiliates and for
a period of one (1) year following the termination of any such employee’s
employment with Seller or any of Seller’s affiliates; provided, however, that
(i) such restriction shall not apply to any employees  of Seller who are
terminated by Seller upon the Closing of the transactions contemplated in this
Agreement, as described in Section 8, and (ii) Buyer may hire any person who
responds to an advertisement soliciting potential employees placed by Buyer in a
medium directed generally to the public at large.

4


--------------------------------------------------------------------------------


5.                                      Representations and Warranties of
Seller:  Seller represents, warrants and covenants to Buyer, to the best of
Seller’s knowledge, as follows:

(a)                                Seller is a Delaware corporation, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all necessary corporate powers and authority to own its assets
and to operate its business as now owned and operated by it.  Seller is duly
qualified to do business and in good standing in Connecticut.

(b)                                 Seller has the right, power, legal capacity,
and authority to enter into and perform its obligations under this Agreement. 
This Agreement and all instruments of transfer and other documents to be
delivered by Seller in connection with this Agreement have been or will be, on
or prior to the Closing Date, duly authorized and approved by all necessary and
proper corporate action of Seller. This Agreement and all such other instruments
and documents, when executed and delivered, will constitute legal, valid and
binding obligations of Seller, enforceable against such party in accordance with
their respective terms. Neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated herein will conflict with,
constitute a default under, or result in the breach of Seller’s charter, bylaws
or any other agreement or instrument to which Seller is a party, or by which it
may be bound or to which it may be subject.

(c)                                  Seller has good and marketable title to all
of the Assets, and as of the Closing Date all of the Assets will be free and
clear of any restrictions or conditions to sale, conveyance or transfer and are
free and clear of all liens, mortgages, pledges, encumbrances, leases,
agreements, rental agreements, charges, claims, security interests, taxes,
conditions or restrictions of any nature or description whatsoever
(collectively, “Liens”).   The Assets are in good working condition, ordinary
wear and tear excepted.  Except as otherwise expressly provided herein, the
Assets are being sold “as is, where is” without any express or implied
warranties whatsoever.  The Assets constitute all of the assets used by Seller
in the operation of the Business.

(d)                                 There are no claims, actions, lawsuits,
investigations or proceedings of any kind pending or threatened against Seller
relating to the Assets.  Seller is not in default with respect to any order,
writ, injunction or decree of any court or other governmental department,
commission, board, agency or instrumentality

(e)                                  Seller shall execute all documents and take
all steps reasonably necessary to transfer the Assets to Buyer effective as of
the Closing Date.

6.                                      Representations of Buyer:  Buyer
represents, warrants and covenants to Seller as follows:

(a)                                  Buyer is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

(b)                                 Buyer has the right, power, legal capacity,
and authority to enter into and perform its obligations under this Agreement.
This Agreement and all instruments of transfer and

5


--------------------------------------------------------------------------------


other documents to be delivered by Buyer in connection with this Agreement have
been or will be, on or prior to the Closing Date, duly authorized and approved
by all necessary and proper corporate action of Buyer. This Agreement and all
such other instruments and documents, when executed and delivered, will
constitute legal, valid and binding obligations of Buyer enforceable against it
in accordance with their respective terms. Neither the execution and delivery of
this Agreement nor the consummation of the transactions contemplated herein will
conflict with, constitute a default under, or result in the breach of Buyer’s
charter, operating agreement or any other agreement or instrument to which Buyer
is a party, or by which it may be bound or to which it may be subject.

7.                                      Training Obligations.

Effective as of the Closing Date, Buyer shall fulfill Seller’s obligations to
customers for training which has been purchased by such customers prior to the
Closing Date but not yet delivered as of the Closing Date, (the “Training
Obligations”).  For purposes of this Agreement, the Training Obligations shall
include, but are not limited to, sold but unredeemed coupons, unexpired club
memberships, corporate seat licenses, unredeemed programs or tracks, sold but
undelivered training events (i.e., classes which were purchased but not
completed) and sold but undelivered room rental agreements. The Training
Obligations are set forth on Schedule 7, which schedule shall be updated as of
the Closing Date

8.                                      Employee Matters

On the Closing Date, Seller shall terminate the existing employees of the
Business. Seller shall be responsible for all severance and related costs
payable to such terminated employees, including, without limitation, all payroll
and benefits obligations related to service by such employees prior to the
Closing Date, regardless of whether such amounts are customarily paid in
arrears. Buyer shall offer employment to those employees who Buyer in its sole
discretion desires to employ, on terms and conditions as Buyer in its sole
discretion determines. After the Closing Date, Buyer may evaluate its employment
needs with respect to the Business, and no provision of this Agreement is
intended to or shall confer on any employee any right to continued employment
after the Closing Date.  Nothing in this Agreement shall be construed to amend
or modify in any way any at-will employment policy of Buyer. Notwithstanding the
foregoing, Buyer shall indemnify Seller and its affiliates from any
discrimination claim arising out of Buyer’s decision not to hire any employee of
the Business.

9.                                      Indemnification

(a)                                  Buyer shall indemnify, hold harmless and
defend Seller and its affiliates, officers, agents, shareholders and employees
from and against any cause of action, claim, loss, liability or expenses
(including, without limitation, reasonable attorneys’ and consultants’ fees)
arising out of or resulting in any way from: (i) any breach or inaccuracy of any
representation, warranty or covenant of Buyer set forth in this Agreement or any
other related agreement which is contemplated herein; (ii) the use or operation
of the Business or the Assets after the Closing Date; and (iii)  the failure to
fully and adequately assume the Assumed Liabilities, including the Training
Obligations.

6


--------------------------------------------------------------------------------


(b)                                 Seller shall indemnify, hold harmless and
defend Buyer and its affiliates, officers, agents, member, managers and
employees from and against any cause of action, claim, loss, liability or
expenses (including, without limitation, reasonable attorneys’ and consultants’
fees) arising out of or resulting in any way from: (i) any breach or inaccuracy
of any representation, warranty or covenant of Seller set forth in this
Agreement or any other related agreement which is contemplated herein; (ii) the
use or operation of the Business or the Assets on or prior to the Closing Date;
and (iii)  the failure to fully and adequately discharge the Excluded
Liabilities.

(c)                                  If after ten (10) days from receipt of
written notice an indemnifying party fails to defend an indemnified party as
required above, the indemnified party will have the right (but not the
obligation) to undertake the defense, compromise or settlement of such action on
behalf of, for the account of, at the expense of and at the risk of indemnifying
party; provided, however, that no indemnified party may settle any such claim
that with respect to which it has assumed the defense without the prior written
consent of the indemnifying party.

(d)                                 Any Party shall be entitled to exercise and
resort to all rights and remedies for misrepresentation or breach as are
afforded to it at law or in equity by a court of competent jurisdiction. 
Neither the existence or exercise of any specific remedies is intended to be
exclusive of or impair or otherwise adversely affect in any manner whatsoever
any rights, remedies or relief otherwise available to any Party, and each and
every right and remedy will be cumulative and in addition to every other right
and remedy provided in this Agreement or by law.

10.                               Termination.  This Agreement may be terminated
(a) at any time by the written instrument of all of the Parties, (b) by Seller
if any of the conditions set forth in Section 4(c) above have not been
fulfilled, satisfied or waived by the Closing Date or at any time if Buyer
breaches any of its covenants or agreements under this Agreement, (c) by Buyer
if any of the conditions set forth in Section 4(d) above have not been
fulfilled, satisfied or waived by the Closing Date or at any time if Seller
breaches any of its covenants or agreements under this Agreement, and (d)
automatically if the Closing Date does not occur by September 8, 2006. If this
Agreement is terminated in accordance with this Section 10, it shall be null and
void and have no further force or effect.

11.                               Customer Records: The Parties will maintain
the confidentiality of all customer records and files in accordance with
applicable federal and state laws and regulations.  On the Closing Date, Seller
agrees to transfer to Buyer all original customer records and files that relate
to the purchase and delivery of computer training for the Business, including
the files which relate to the Training Obligations.  In the event that Seller is
audited by any federal, state or local entity following the Closing Date, Buyer
shall provide Seller or its designees with reasonable access, during normal
business hours, to all original customer files related to the Assets.

12.                               Insurance:  Buyer agrees to maintain general
liability insurance in the amounts of $1,000,000 per claim and $1,000,000 in the
aggregate, and upon written request Buyer will provide Seller with certificates
of insurance naming Seller or its affiliated companies as

7


--------------------------------------------------------------------------------


additional insureds, in order to ensure that Buyer is able to meet its
indemnification obligations hereunder.  Notwithstanding any provision to the
contrary, to the extent permitted by law, Buyer may satisfy, in whole or in
part, the insurance requirements of this Agreement by a plan of self insurance.

13.                               Notices:  All notices with respect to this
Agreement will be sent by certified mail or facsimile, to the following
addresses or facsimile numbers:

If to Seller:

New Horizons Computer Learning Center of Hartford, Inc.

Attention:  Office of General Counsel

1900 S. State College Blvd., Suite 200

Anaheim, CA  92806

Tel:  (714) 940-8000

Fax:  (714) 938-6007

If to Buyer:

NHCLC-Hartford, L.L.C.

Attention:  Robert H. Orley

40900 N. Woodward Avenue, Suite 130

Bloomfield Hills, MI  48304

Tel:  (248) 540-8040

Fax:  (248) 540-7280

With a copy to:

Jaffe, Raitt, Heuer & Weiss, P.C.

Attention: Richard A, Zussman

27777 Franklin Road, Suite 2500

Southfield, MI 48034

Tel:  (248) 351-3000

Fax:  (248) 351-3082

14.                               Entire Agreement; Assignment:  Except for the
related agreements which are contemplated herein, this Agreement and the
exhibits attached hereto represent the entire agreement between the Parties,
This Agreement shall be binding on each Party’s respective successors, heirs and
permitted assigns.  No Party may assign its rights or obligations under this
Agreement without the written consent of the other Parties. This Agreement may
only be amended by a written agreement signed by authorized representatives of
all of the Parties.

15.                               Waiver:  The failure of either party to
enforce any right, remedy or condition of this Agreement shall not be deemed a
waiver thereof nor shall it void or otherwise affect its right to enforce the
same right, remedy or condition at any subsequent time.

8


--------------------------------------------------------------------------------


16.                               Survival of Representations and Warranties:
The representations and warranties set forth in this Agreement shall survive and
continue until the expiration of the applicable statute of limitations.

17.                               Counterparts:  This Agreement may be executed
in one or more counterpart, each of which shall be deemed an original, and all
of which together shall constitute but one and the same instrument.

18.                               Facsimile Signatures:  For purposes of
execution of this Agreement, faxed signature pages shall be deemed the same as
original signature pages.

19.                               Governing Law:  This Agreement will be
governed by the laws of the State of California.

20.                               Further Assurances.  From time to time after
the Closing Date, at Buyer’s request and without further consideration, Seller
shall execute and deliver or cause to be executed and delivered such further
instruments of conveyance, assignment and transfer and shall take such other
action as Buyer may reasonably request in order more effectively to convey,
transfer, reduce to possession or record title to any of the Assets.  Upon the
reasonable request of Buyer, Seller will cooperate and will use its best efforts
to have the officers, directors and other employees of Seller cooperate with
Buyer after the Closing Date by furnishing information, evidence, testimony and
other assistance in connection with any actions, proceedings, arrangements or
disputes involving Buyer and which are based upon contracts, leases,
arrangements or acts of Seller which were in effect or occurred on or prior to
the Closing Date.

Seller:

NEW HORIZONS COMPUTER LEARNING CENTER OF HARTFORD, INC.

By:

 

 

 

Thomas J. Bresnan

 

President

 

Buyer:

NHCLC-HARTFORD, L.L.C.

By:

NH MANAGER, INC., a Michigan corporation

 

 

Its Manager

 

 

 

 

 

By:

 

 

 

 

 

Robert Orley

 

 

 

 

President

 

 

 

9


--------------------------------------------------------------------------------


EXHIBIT A


ASSETS

1.                                       The following assets are included in
the sale of the Business:

Trade Accounts Receivable:

 

$

1,042,539

(a)

Suspense:

 

$

(8,600

)

Futures Reserve:

 

$

(244,703

)

Credit Memo Reserve:

 

$

(42,673

)

Prepaid Expenses

 

$

51,653

 

Inventory – Student Kits & Test Vouchers:

 

$

31,229

 

Inventory – Manuals:

 

$

8,300

 

 

 

 

 

Fixed Assets (b)

 

 

 

 

 

 

 

Leasehold Improvements:

 

$

14,288

 

Capitalized Computer Software:

 

$

78,121

 

Furniture & Fixtures:

 

$

25,003

 

Computer Equipment:

 

$

387,123

 

 

--------------------------------------------------------------------------------

(a)       Gross value to be netted against suspense, future reserve and CM
reserve

(b)       Gross value of fixed assets shown.  Accumulated depreciation and
amortization is $475,251 and net fixed asset value is $29,284

Buyer and Seller acknowledge that the assets listed above have been calculated
as of January 31, 2005.  Buyer and Seller agree to revise these assets within
thirty (30) days of the Closing Date to reflect the actual operations of the
Business as of the Closing Date. Notwithstanding the foregoing, such revision
shall not result in an adjustment to the purchase price.

10


--------------------------------------------------------------------------------


EXHIBIT B


ASSUMED LIABILITIES

1.                                       DSL computer line (with any remaining
service term assumed at Buyer’s expense).

2.                                       Training Obligations as set forth on
Schedule 7.

3.                                       Buyer shall assume those obligations
which are specifically listed below:

Accounts Payable:

 

$

40,877

 

Payable to other Franchisees:

 

$

32,729

 

Sales Tax Payable:

 

$

31,503

 

Net Other Accrued Liabilities to Buyer:

 

$

166,126

(a)

 

--------------------------------------------------------------------------------

(a) Adjusted to exclude corporate audit fees, and accrued expenses related to
sale of Online Live and  Online Anytime

Buyer and Seller acknowledge that the liabilities listed above have been
calculated as January 31, 2005.  Buyer and Seller agree to revise these
obligations within thirty (30) days of the Closing Date to reflect the actual
operations of the Business as of the Closing Date. Notwithstanding the
foregoing, such revision shall not result in an adjustment to the purchase
price.

11


--------------------------------------------------------------------------------


EXHIBIT C

WARRANTY BILL OF SALE

FOR GOOD AND VALUABLE CONSIDERATION, the receipt of which is hereby
acknowledged, the undersigned, New Horizons Computer Learning Center of
Hartford, Inc., a Delaware corporation having its principal place of business at
1900 S. State College Blvd., Suite 200, Anaheim, CA  92806 (“Seller”) hereby
sells, conveys, transfers, assigns and delivers to NHCLC-Hartford, L.L.C., a
Michigan limited liability company having an address at 40900 N. Woodward
Avenue, Suite 130, Bloomfield Hills, MI 48304 (“Buyer”), all of its right, title
and interest in and to the Assets, free and clear of all Liens.

TO HAVE AND TO HOLD the same unto Buyer, its successors and assigns forever.
Seller covenants and agrees to warrant and defend the sale of the Assets against
all and every person or persons whomsoever.

This Bill of Sale is delivered pursuant to and is subject to and governed by the
terms and conditions of the Agreement. The representations, warranties and
covenants as set forth in the Agreement shall survive delivery of this Bill of
Sale as set forth in the Agreement. All of the representations and warranties
made in the Purchase Agreement by the Parties are incorporated in this Bill of
Sale by reference as if fully set forth in this Bill of Sale.

This Bill of Sale is ancillary to the Agreement, and in the event of a conflict
between the terms of this Bill of Sale and the terms of the Agreement, the terms
of the Agreement shall govern.

Capitalized terms used but not defined in this Bill of Sale shall have the
meanings given tot hem in that certain Asset Purchase Agreement (“Agreement”),
dated as of March 17, 2006, among Buyer and Seller.

IN WITNESS WHEREOF, the undersigned has caused this instrument to be duly
executed as of 11:59 p.m. on the 30th day of April, 2006.

NEW HORIZONS COMPUTER LEARNING CENTER OF HARTFORD, INC.

By:

 

 

 

Thomas J. Bresnan

 

President

 

12


--------------------------------------------------------------------------------